Grant, 3.
(after stating the facts). 1. The contention of her counsel is that the record is barren of evidence *691that she owned the stock, and that the court should have directed a verdict for her. Assuming that the evidence was conflicting, the circuit judge very carefully and correctly instructed the jury upon all the questions bearing upon her ownership. There was testimony that she received checks for dividends, indorsed them, and received the money; that she knew that the stock was either assigned or was issued to her, and recognized it as hers. It is not important to set out the testimony in full. We think there was testimony to support the plaintiff’s claim, and that the court would have erred in directing a verdict for defendant.
2. Two questions propounded by defendant were refused by the court:
“State whether or not, before you had this certificate of stock, you had given Mrs. Comstock a separate allowance.
“During the time that you were manager of the bank, was it considered by the bank and the officers of the bank that Dolly Ann Comstock was the owner of any stock?’’
The ruling was correct. Whát the bank officers thought, and what allowance Mr. Comstock had made his wife before assigning this stock to her, were not competent either to prove or disprove ownership.
Judgment affirmed.
The other Justices concurred.